DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant essentially argues that Lu fails to disclose the limitation regarding “causing output of a verification signal maker” (referring to REMARKS section).  At the outset, examiner notes that Lu discloses a voice-controlled device comprising a voice recognition module capable of recognizing a “clean voice-controlled message as a piece of device tag information, a piece of command tag information and a piece of authentication tag information representative of an IOT system” using “multiple pieces of device tag information and corresponding pieces of command tag information” preregistered with voice recognition module (paragraph 29).  Examiner interpreted “causing output of a verification signal marker” as a process of making the “verification signal marker” or “device tag information” for the voice recognition module to use to determine a particular device to control according to the command tag information.  Examiner equated the claimed “verification signal marker” as “device tag information”.  As discussed in previous communication and throughout Lu, when a speech utterance is received, the speech recognizer attempts to identify the device tag information, the command tag information, and authentication tag information in order to determine which device to control based on the identified command (paragraph 29). 


	The double patenting rejection has been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9, 11-16, 22, 24-26, 28-29, 35, 37-40, and 42-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (USPG 2017/0287477, hereinafter referred to as Lu).

Regarding claims 1, 14, and 27, Lu discloses a method, apparatus, and non-transitory computer-readable medium, comprising: 
figure 4, step S431, the recognition process inherently requires the availability of speech recognition model in order to perform comparison of the input command tag and the device tag against the speech model); 
receiving an audio input comprising a voice command and a detected signal marker (paragraph 29, i.e. “turning on the lamp”; “turning on” is the command while the “the lamp” is functionally equivalent to the “signal marker”); 
verifying, based on a comparison of the detected signal marker and the verification signal marker, the voice command (figure 4, step S431 would require comparing the device tag, the command tag, and the authentication tag against predefined tags through recognition process; and the device tag is considered functionally equivalent to the claimed “signal marker”); and 
causing, based on the verifying the voice command, execution of an operation associated with the voice command (figure 4, steps S432 and/or S433, executing operation associated with the voice command, based on the verifying/comparison, such as turning on/off the lamp). 

Regarding claims 2-3, 15-16, and 28-29, Lu further discloses the method of claim 1, wherein the causing output of the verification signal marker is based on detection of at least one of a predetermined word or sound by a user device (paragraph 29, i.e. “turning on the lamp”; “turning on” is the command while the “the lamp” is considered functionally equivalent to the claimed “signal marker”); wherein the causing output of the verification signal marker comprises causing output of the verification signal marker via paragraph 29, i.e. “turning on the lamp”; “turning on” is the command while the “the lamp” is functionally equivalent to the “signal marker”; code associated with the device tag or “signal marker” is identified and outputted to the IOT devices located in the vicinity of the voice-controlled device).  

Regarding claims 9, 22, and 35, Lu further discloses the method of claim 1, further comprising distinguishing, based on a characteristic of the detected signal marker, the detected signal marker from the voice command (paragraph 29, i.e. “turning on the lamp” and “the lamp” is considered functionally equivalent to the claimed “signal marker”).  

Regarding claims 11-13, 24-26, and 37-39, Lu further discloses the method of claim 1, wherein the causing output of the verification signal marker comprises causing output of the verification signal marker at a premises (figures 1 and 3, can be any place, such as in a home) and wherein the verifying, based on the comparison of the detected signal marker and the verification signal marker, ensures that the voice command is not a replay attack (figure 4, step S431 would require comparing the device tag, the command tag, and the authentication tag against predefined tags through recognition process; and the device tag is considered functionally equivalent to the claimed “signal marker”); wherein execution of the operation associated with the voice command comprises at least one of returning an audio response to a user, controlling a device, or controlling a component of a premises management system (paragraphs 31 and 49, turning on the lamp); and wherein receiving the audio input comprises receiving the audio input via a microphone of a device (paragraph 27, receiving speech via microphone).

Regarding claims 40 and 42-43, Lu further discloses the method of claim 1, wherein the verifying the voice command based on the comparison of the detected signal marker and the verification signal marker comprises verifying the voice command based on determining that the detected signal marker corresponds to the verification signal marker (Paragraph 29, “When users finish the saying "turn off the lamp" that is then processed by the voice control interface 11, the application processor 113 will acquire the piece of lamp information (e.g. string "0001"), the corresponding piece of turn-on information (e.g. string "0001") and the corresponding piece of authentication tag information (e.g. string "1000"). The application processor 113 then broadcasts a voice-controlled message with a set of strings "0001 0001 1000" to one of the multiple IOT devices through the wireless module 12”; this indicates that when the speech recognizer determines that the speech utterance includes a device tag (e.g. lamp is considered functionally equivalent to the “verification signal maker”), a command tag (e.g. turn on), and authentication tag, it sends corresponding codes to the identified device to execute the command); wherein the causing output of the verification signal marker is during a first time period analogous to a time period for speaking the voice command (Paragraph 29, since “analogous” is a relative term, it is interpreted as any time period; When the device is first powered on, the speech recognition models, specifically the device tag information and command tag information, are loaded into memory readily available for the speech recognizer); wherein the receiving the audio input comprising the voice command and the detected signal marker is following output of the verification signal marker (Paragraph 29, since “analogous” is a relative term, it is interpreted as any time period; When the device is first powered on, the speech recognition models, specifically the device tag information and command tag information, are loaded into memory readily available for the speech recognizer, and then the speech recognizer is ready to receive speech input including a device tag and command tag information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 21, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of O’Toole, Jr. (USPN 7158624, hereinafter referred to as O’Toole).

Regarding claims 8, 21, and 34, Lu fails to explicitly disclose, however, O’Toole teaches wherein the verification signal marker comprises an audio watermark (col. 3, lines 1-31, audio watermark).
Since Lu and O’Toole are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the .

Claims 10, 23, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Patel et al. (USPG 2014/0122059, hereinafter referred to as Patel).

Regarding claims 10, 23, and 36, Lu fails to explicitly disclose, however, Patel teaches wherein the characteristic of the detected signal marker comprises at least one of: a predetermined frequency, a frequency that is outside of a frequency band of the voice command, or a frequency that is outside of an audible frequency range (paragraph 65, audio markers are in “one or more frequency ranges that are outside of the frequency range generally audible to humans”).  
Since Lu and Patel are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of utilizing audio markers with frequency ranges outside of the frequency range audible to humans.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive .

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Chambers et al. (USPG 2010/0183126, hereinafter referred to as Chambers).

Regarding claim 41, Lu fails to explicitly disclose, however, Chambers teaches wherein the causing output of the verification signal marker is via an audio device (figure 3, voice prompt 316 includes signal marker 314; the voice prompt is played to the user via an audio device as indicated in paragraph 67).
Since Lu and Chambers are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of utilizing signal marker in audio prompts.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).


Allowable Subject Matter
Claims 4-7, 17-20, and 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUYEN X VO/Primary Examiner, Art Unit 2656